DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant(s) Response to Official Action
Presented arguments filed on April 30, 2021 in response to the Non-Final Office Action mailed on December 31, 2020 have been made of record. Claims 1, 19 and 20 have been amended. Claims 1 and 4 - 20 are currently pending.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on April 30, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

 Response to Arguments
Applicant’s amendments to the claims and arguments see pages 7 – 10 with respect to the previous rejection of Claims 1 and 4 - 20 under 35 U.S.C. 103 as being unpatentable over  AHMADI et al., "Unsupervised Convolutional Neural Networks for Motion Estimation", in view of ANNAPUREDDY et al. (US 2015/0269481 A1) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection is made in view of the newly discovered reference to each of the dense layers includes a fully connected layer of the neural network, as claimed in the amended Claims 1, 19 and 20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 -20 are rejected under 35 U.S.C. 103 as being unpatentable over AHMADI, et al., "Unsupervised Convolutional Neural Networks for Motion Estimation", arXiv.org, Computer Vision and Pattern Recognition, January 22, 2016, 5 pages, referred to as Ahmadi hereinafter, in view of ARAI (US 2017/0344907 A1) referred to as ARAI hereinafter.
Regarding Claim 1, Ahmadi teaches a method for estimating motion between pictures of video data (Abstract, a direct method and train a Convolutional Neural Network (CNN) that when, at test time, is given a pair of images as input it produces a dense motion field F at its output layer), comprising: 
receiving one or more input pictures of video data (Page 2, Col. 2 Algorithm 1 line 2, I1,I2: Two input frames);  
identifying, using a convolutional neural network (Abstract, a Convolutional Neural Network (CNN), Page 2, Col. 2, Algorithm 1), one or more reference elements in one or more reference pictures of video data that are similar (Page. 1, Col. 2, Section 2. Method, paragraph  to one or more input elements in the one or more input pictures of video data (Page 1, Col. 2, Section 2. Method, paragraph 1, features (i.e. element) extracted at a certain location x,y at the reference frame t and its correspondence in the frame t + dt., and Page 2, Col. 2 Algorithm 1 line 4, I1n,I2 n: The downsampled versions of I1 and I2 by a factor of n = 2k)  wherein the convolutional neural network comprises a dense layer (Abstract, a pair of images as input produces a dense motion field F at its output layer (i.e. one dense layer), and Page 2, Col. 2, Section 2.1, Architecture of invention proposes a fully convolutional neural network with 12 convolutional layers);
determining an estimated motion vector relating the identified one or more reference elements to the one or more input elements (Page 2, Col. 2 Algorithm 1 line 16, warp towards I1n using the motion field, the reference image is warped towards the target image);  and 
outputting the estimated motion vector (Page 2, Col. 2 Algorithm 1 line 22, return Ftot-the desired motion).
Ahmadi does not specifically teach a plurality of dense layers. Therefore, Ahmadi fails to explicitly teach the neural network comprises a plurality of dense layers, wherein each of the dense layers includes a fully connected layer of the neural network and wherein the plurality of dense layers use global spatial information to determine the estimated motion vector.
However, ARAI teaches the neural network comprises a plurality of dense layers (Fig. 4), wherein each of the dense layers includes a fully connected layer of the neural network (Par. [0068], each layer is configured of a plurality of units that correspond to respective neurons.  The plurality of units of each layer are connected to outputs of the respective units in an upstream  and wherein the plurality dense layers use global spatial information to determine the estimated motion vector (Par. [0055], the machine learning module 30 (a hierarchical neural network) analyzes information about a motion vector between the frames and brightness information from the input image 2, and creates the image processing algorithm using the teacher image as a target).
References Ahmadi and ARAI are considered to be analogous art because they relate to deep learning using neural networking. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further specifying a plurality of dense layers as suggested by ARAI in the invention of Ahmadi. This modification would allow the machine learning module to execute machine learning on the basis of the learning information items to compose the image processing algorithm having a higher quality (See ARAI, Par. [0056]).

Regarding Claims 2 and 3, have been cancelled.

Regarding Claim 4, Ahmadi in view of ARAI teaches Claim 1. Ahmadi further teaches wherein the identifying the one or more reference elements in the one or more reference pictures comprises performing one or more convolutions on local sections of the one or more input pictures of video data (Page 1, Col. 2, paragraph 2, the proposed network in a classical iterative scheme (i.e. one or more convolutions), in which at the end of each iteration the reference image is warped towards the target image).

Regarding Claim 5, Ahmadi in view of ARAI teaches Claim 1. Ahmadi further teaches wherein the identifying the one or more reference elements in the one or more reference pictures comprises performing one or more strided convolutions on the one or more input pictures of video data (Page 1, Col. 2, paragraph 2, In order to deal with motions large in magnitude (i.e. strided convolutions), we embed the proposed network in a classical iterative scheme, in which at the end of each iteration the reference image is warped towards the target image).

Regarding Claim 6, Ahmadi in view of ARAI teaches Claim 1. Ahmadi further teaches wherein the convolutional neural network is developed using a machine learning approach (Page 2, Col. 1, paragraph 2, during training (i.e. learned approach) we learn the CNN (i.e. Convolutional neural networks is based on machine learning) by optimizing the sum of costs that for a pair of images I(t) and I(t + dt)).

Regarding Claim 7, Ahmadi in view of ARAI teaches Claim 6. Ahmadi further teaches wherein the machine learning approach comprises training the convolutional neural network on one or more pairs of known reference pictures (Page 1, Col. 2, paragraph 2, Once trained, given a pair of frames as input the CNN (Convolutional neural networks is based on machine learning) gives at its output layer an estimate of the motion field. In order to deal with motions large in magnitude, we embed the proposed network in a classical iterative scheme, in which at the end of each iteration the reference image (i.e. known reference pictures) is warped towards the target image).

Regarding Claim 8, Ahmadi in view of ARAI teaches Claim 6. Ahmadi further teaches wherein the one or more pairs of known reference pictures are related by a known motion vector (Fig. 2, Page 3, Col. 1, section 3 Experiments, paragraph 1, Since there is no ground truth motion field for UCFlOl dataset, we use as ground truth the output of the EpicFlow (i.e. known motion vector) - to the best of our knowledge this is the state-of the- art method for motion estimation).

Regarding Claim 9, Ahmadi in view of ARAI teaches Claim 1. Ahmadi further teaches wherein the similarity of the one or more reference elements to the one or more original elements is determined using a metric (Page 2, Col. 1, paragraph 2, during training we learn the CNN by optimizing the sum of costs that for a pair of images I(t) and I(t + dt) are defined as follows in Equation (2)).

Regarding Claim 10, Ahmadi in view of ARAI teaches Claim 9. Ahmadi further teaches wherein the metric comprises at least one of: a subjective metric; a sum of squared difference (Page 2, Col. 1, paragraph 2, during training we learn the CNN by optimizing the sum of costs that for a pair of images I(t) and I(t + dt) are defined as follows in Equation (2)); or a sum of squared errors.

Regarding Claim 11, Ahmadi in view of ARAI teaches Claim 9. Ahmadi further teaches wherein the metric is selected from a plurality of metrics based on properties of the input picture (Page 2, Col. 1, paragraph 2, the motion field F is a function of the weights w of the CNN and the images at its input (i.e. properties of the input pictures). In order to reduce the influence of 

Regarding Claim 12, Ahmadi in view of ARAI teaches Claim 1. Ahmadi further teaches wherein the estimated motion vector describes a dense motion field (Abstract, a direct method and train a Convolutional Neural Network (CNN) that when, at test time, is given a pair of images as input it produces a dense motion field F at its output layer, Page 4, Col. 1, section 4 Conclusions, estimating dense motion fields with CNNs).

Regarding Claim 13, Ahmadi in view of ARAI teaches Claim 1. Ahmadi further teaches the estimated motion vector describes a block wise displacement field (Page 1, Col. 1, Section 1 Introduction, Motion fields, that is fields that describe how pixels (i.e. more than one pixel being block wise) move from a reference to a target frame and Page 1, Col. 2, Section 2 Method, At the heart of all motion estimation methods is the minimization of the difference between features extracted at a certain location x,y at the reference frame t and its correspondence in the frame t + dt).

Regarding Claim 14, Ahmadi in view of ARAI teaches Claim 13. Ahmadi further teaches wherein the block wise displacement field relates reference blocks of visual data in the reference picture of video data to input blocks of data in the input picture of video data by at least one of: a translation; an affine transformation; a style transfer; or a warping (Page 2, Col. 1, paragraph 2, At test time, that is once trained, given a pair of frames as input the CNN gives as output an update on the motion field. The updated motion field is then used to warp the 

Regarding Claim 15, Ahmadi in view of ARAI teaches Claim 13. Ahmadi further teaches wherein the estimated motion vector describes a plurality of possible block wise displacement fields (Page 3, Col. 2, paragraph 1, the proposed method has comparable performance for motions less than 5 pixels (i.e. plurality of blocks).

Regarding Claim 16, Ahmadi in view of ARAI teaches Claim 1. Ahmadi further teaches wherein the one or more reference pictures of video data comprises a plurality of reference pictures of video data (Page 1, Col. 2, paragraph 2, the proposed network in a classical iterative scheme (i.e. one or more convolutions), in which at the end of each iteration the reference image is warped towards the target image and in a classical coarse-to-fine multiscale framework (i.e. plurality of reference pictures)).

Regarding Claim 17, Ahmadi in view of ARAI teaches Claim 1. Ahmadi further teaches wherein the plurality of reference pictures of video data comprises two or more reference pictures at different resolutions (Page 2, Col. 2, paragraph 2, several iterations are performed at each scale (i.e. different resolutions) of the multi-scale framework).

Regarding Claim 18, Ahmadi in view of ARAI teaches Claim 1. Ahmadi further teaches wherein the one or more input pictures of video data comprises a plurality of input pictures of video data (Page 1, Col. 2, paragraph 2, Once trained, given a pair of frames as input the CNN gives at its output layer an estimate of the motion field).

Apparatus Claim 19 is drawn to the apparatus corresponding to the method as claimed in Claim 1.  Therefore Claim 19 corresponds to method Claim 1 and is rejected for the same reasons of obviousness as used above. 

Claim 20 is drawn to the non-transitory computer readable medium corresponding to the method as claimed in Claim 1.  Therefore Claim 20 corresponds to method Claim 1 and is rejected for the same reasons of obviousness as used above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian T. Pendleton, can be reached on (571) .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Susan E. Hodges/Primary Examiner, Art Unit 2425